THE COURT
(STORY, Circuit Justice, and DAVIS, District Judge)
were of opinion, that the motion was to the discretion of the court They had no doubt of the authority of the court to allow interrogatories or commissions to be filed at any time, when a proper case shown. ' In many case unless this were allowed, as to foreign countries, there would be a complete failure of justice. The rule, that tírese interrogatories should be filed here, was in general reasonable, as it preserved the decorum and propriety of the inquiries. Under all the circumstances of the present action, they granted the motion as to every part, but the fourth, and as to that, denied it